DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 6-10 in the reply filed on 07/27/2022 is acknowledged.
Claim Objections
Claims 6-10 are objected to because they recite the terms “AGV” and “AGVs” without explicitly defining that the AGV/AGVs refer to “automated guided vehicles”, at least before the first mentioning of these terms. 
Claim 10 is objected to for reciting “comprising step of assigning” instead of “comprising a step of assigning”.
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites:
“the AGV leaving the parking area”, “the task”, “the AGVs”, “the assigned AGVs”, “the information of the tentatively assigned tasks”, “the assigned AGV's battery”, “the examining result”, “the succeeding step”, “the assigned AGV”, “the AGV”, and “the due time of the task”: there is insufficient antecedent basis for these terms in the claim, rendering the metes and bounds of the claim indefinite;
“the AGV leaving the parking area”, “the AGVs”, “the assigned AGVs”: it is unclear if those AGVs belong to the plurality of the AGVs recited in the beginning of the claim or not; the examiner interprets those AGVs to be among the plurality of AGVs;
“the due time” and “the due time of the task”: it is unclear if the due time and/or the due time of the task refer to the period of time for completing the task (for example, the task requires 5-10 minutes to be completed), or if the due time refers to the arrival time of the AGV to the destination (for example, the AGV arrives to the destination at 5:00 pm); also it is unclear if the due time and the due time of the task recited later in the claim refer to the same time or to different due times; the examiner interprets both due times to refer to the same time element for examination purposes;
“a drop-off location and a destination”: it is unclear what the difference between the drop-off location and the destination is, and whether the drop-off location could be interpreted as the destination location or not, rendering the claim’s scope indefinite;
“examining whether the assigned AGV's battery is sufficient to carry out the task”: the claim earlier recites that the task comprises a pick-up, drop-off, destination, and a due time; yet it is unclear what the task refers to with respect to the driving/travelling of the AGVs; for example, the task could be a transportation task from one location to another, or a communication task for communicating the information related to the drop-off, pick-up, and destination; therefore, it is unclear what sufficient battery would be needed to carry out the task, if carrying out the task (i.e. performing the task), is not explicitly defined in the claim;
“if the examining result is satisfied, the succeeding step is performed”: it is unclear what the examining result is, and what satisfying the examining result is defined by; for example, is the examining result satisfied when the AGV has sufficient energy to perform the task, or is it referring to something else? Furthermore, it is unclear what the succeeding step is or what it refers to that results from satisfying the examination result; therefore, the scope of the claim is ill-defined and the claim is considered indefinite;
“delaying assigning the task to the AGV if the AGV is expected to complete the task earlier than the due time of the task”: this limitation is indefinite, because it is unclear what the applicant is trying to reveal in this limitation; that is, it is unclear why or in what sense would it be possible to delay the assignment of the task based on the fact that the task would be completed earlier than the due time; the fact that the task would be performed in shorter than the required time should provide an advantage for the AGV to be assigned the task rather than delaying it; therefore, the metes and bounds of this concept are ill-defined;
Claims 7-10 depend from claim 6, include all of its limitations and do not cure its deficiencies, rendering them rejected under the same rationale. 
Claim 7 recites: 
“each AGV”: it is unclear if each AGV recited herein is among the plurality of AGVs recited in the independent claim or a separate AGV;
“a dedicated wireless charging station”: it is unclear if this dedicated charging station is among the at least one charging station recited in the independent claim from which claim 7 depends.
Claim 8 recites:
“the AGV with the least battery charge” and “the wireless charging unit”: there is insufficient antecedent basis for these terms in the claim, nor in the claim from which it depends; furthermore, it is unclear if the AGV with the least battery charge is among the plurality of AGVs recited in the independent claim, or not; and whether the wireless charging unit belongs to the at least one wireless charging unit recited in the independent claim or not;
Claim 9 depends from claim 8, include all of its limitations, and does not cure its deficiency, and thus is rejected under the same rationale.
Claim 9 recites: “a new AGV is reassigned to the wireless charging unit if the battery charge of the new AGV is more than the charge threshold and the sum of a preset charge value and the battery charge of the current AGV”: this limitation is indefinite because (i) new AGV and current AGV: it is unclear if this new AGV is among the plurality of AGVs recited in the independent claims or a separate AGV; (ii) reassigned to the wireless charging unit: it is unclear how the AGV could be reassigned to a charging unit, before or without it being assigned  to that charging unit in the first place, rendering the scope of the claim indefinite; (iii) “the battery charge of the new AGV”, “the sum of a preset charge value” and “the battery charge of the current AGV”: there is insufficient antecedent basis for these terms in the claim, nor in the claim from which they depend; (iv) “charge threshold” and “preset charge value”: it is unclear what the difference between these two elements is, if both of them are defined charge values, and or limits, and what would make the preset charge value be interpreted differently from the charge threshold which is also defined in the independent claim; (v) new and current: these terms are relative terms which render the claim indefinite, because the specification does not provide a standard for ascertaining the requisite degree such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, since it is unclear with respect to what standard an AGV is considered new and/or current (for example, a current AGV, is an AGV driving, charging, or parking currently? And the new AGV is new with respect to the current AGV or with respect to the plurality of the AGVs recharging?); therefore, the metes and bounds of the claim are indefinite.
Allowable Subject Matter
Claims 6-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
TAKIZAWA (US 20190250643 A1) teaches an unmanned aerial vehicle is caused to fly by avoiding a no-fly zone, which changes as a moving object moves.
Magazinik et al. (US 20170185948 A1) teaches a request from a computing device of a passenger for a driver for a specified duration of time is received at a server comprising at least one processor.
McMillion et al. (US 20170023947A1) teaches a plurality of unmanned vehicles configured to complete cleaning tasks with little or no human involvement by identifying objects, operating washing/drying cleaning machine( s) as needed, and transporting objects to and from cleaning machine(s).
Ricci (US 20170140603 A1) teaches one or more fleet vehicles, each fleet vehicle comprising a vehicle database and each configured to receive a charging service and to communicate a vehicle charging state to the communication module, wherein at least one of the one or more fleet vehicles operates in a deficient charging state; at least one fleet service site configured to communicate a charging price to the communications module and provide the charging service at the charging price; wherein the analysis module receives the charging price and determines if the at least one fleet service site is selected to provide the charging service to the at least one of the one or more fleet vehicles operating in a deficient charging state; wherein the at least one of the one or more fleet vehicles operating in a deficient charging state is provided a charging service by the at least one fleet service site if the analysis module selects the at least one fleet service site.
Bidaud (US 20140142868 A1) teaches a track inspection vehicle includes a track inspection platform with a propulsion system and a vehicle control system, at least one track inspection device, and a track inspection controller.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669